Exhibit 11.1 CPI Corp. Computation of Per Common Share Earnings (Loss) - Diluted (Unaudited) thousands, except share and per share data 12 Weeks Ended 24 Weeks Ended July 21, 2007 July 22, 2006 July 21, 2007 July 22, 2006 Diluted: Net earnings (loss) applicable to common shares $ (3,402 ) $ 640 $ (847 ) $ 2,484 Shares: Weighted average number of common shares outstanding 17,005,685 16,960,253 16,993,715 16,970,650 Shares issuable under employee stock plans - weighted average - Dilutive effect of exercise of certain stock options - * 26,457 - ** 20,022 Less: Treasury stock - weighted average (10,619,570 ) (10,617,932 ) (10,618,935 ) (10,617,065 ) Weighted average number of common and common 6,386,115 6,368,778 6,374,780 6,373,607 equivalent shares outstanding Net earnings (loss) per common and common equivalent shares $ (0.53 ) $ 0.10 $ (0.13 ) $ 0.39 * The effect of stock options in the amount of 27,559 shares werenot considered as theeffect is antidilutive. ** The effect of stock options in the amount of 26,142 shares werenot considered as theeffect is antidilutive.
